CM/ECF-GA Northern District Court                                  https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?950055785824394-...




                                                  1:14-cv-03432-SCJ
                                           Andrews et al v. Autoliv Japan, Ltd.
                                               Honorable Steve C. Jones

                                         Minute Sheet for proceedings held on 01/25/2021.


              TIME COURT COMMENCED: 11:00 A.M.
              TIME COURT CONCLUDED: 11:20 A.M.                    COURT REPORTER: David Ritchie
              TIME IN COURT: 00:20                                DEPUTY CLERK: Pamela Wright
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                James Butler representing Jamie Lee Andrews
         PRESENT:                   Tedra Cannella representing Jamie Lee Andrews
                                    Jenny Hergenrother representing Autoliv Japan, Ltd.
                                    William Repko representing Autoliv Japan, Ltd.
                                    Douglas Scribner representing Autoliv Japan, Ltd.
                                     Rory Weeks representing Jamie Lee Andrews




                                    Status Conference(Other Proceeding Non-evidentiary);




         PROCEEDING
         CATEGORY:




1 of 2                                                                                                            1/25/2021, 11:33 AM
CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?950055785824394-...



         MINUTE TEXT:               Status conference held via Zoom regarding March 8, 2021 bench trial
                                    date. Court heard from counsel and will issue a decision by written order.
         HEARING STATUS:            Hearing Concluded




2 of 2                                                                                                             1/25/2021, 11:33 AM
